                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     JANE DOE 1, ET AL.,                                 Case No. 18-cv-02349-BLF
                                   8                    Plaintiffs,
                                                                                             ORDER DENYING OPPOSED
                                   9             v.                                          MOTION TO STAY REMAINING
                                                                                             MOTION TO DISMISS DEADLINES
                                  10     KIRSTJEN NIELSEN, et al.,
                                                                                             [Re: ECF 117]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In the present motion, Defendants request that the Court stay the deadline for them to reply

                                  14   to Plaintiffs’ opposition to Defendants’ motion to dismiss and to reset the hearing on Defendants’

                                  15   motion to dismiss until “at least two weeks after the jurisdictional discovery period closes.” See

                                  16   ECF 117. This motion is DENIED. Because Defendants recognize that the results of

                                  17   jurisdictional discovery are “intricately linked and fundamental to resolution of the claims

                                  18   Defendants raised in their dismissal motion,” Mot. at 2, the appropriate course of action is for

                                  19   Defendants to withdraw their pending motion to dismiss and refile it after the conclusion of the

                                  20   jurisdictional discovery period and to stipulate with Plaintiffs that a motion to dismiss at that time

                                  21   would be timely filed under the Federal Rules of Civil Procedure.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: October 17, 2018

                                  26                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  27                                                    United States District Judge
                                  28
